office_of_chief_counsel internal_revenue_service memorandum number release date cc psi clangley posts-121721-09 uilc 40a date september third party communication none date of communication not applicable to w ricky stiff chief excise_tax program from stephanie n bland senior technician reviewer cc psi subject qualification of renewable_diesel testing requirements issues you requested advice on the following issues whether renewable_diesel is limited to higher grade fuels such as fuel oil grades no or no under astm d396 or diesel_fuel oil grades no 1-d or no 2-d under astm d975 or whether renewable_diesel also includes lower grades of fuel such as astm d396 fuel oil grade no whether the determination of whether a liquid fuel meets the appropriate astm standard should be done on the neat liquid or on the liquid after it has been blended with petroleum-based diesel_fuel law sec_40a of the internal_revenue_code code provides tax incentives for the sale and use of biodiesel and biodiesel mixtures sec_6426 and sec_6427 provide incentives for the sale and use of biodiesel mixtures under sec_40a renewable_diesel is treated the same as biodiesel for purposes of the entire code except that the small agribiodiesel producer credit does not apply to renewable_diesel sec_40a posts-121721-09 sec_40a defines renewable_diesel as a liquid fuel derived from biomass which meets i the registration requirements for fuels and fuel additives established by the environmental protection agency under sec_211 of the clean air act u s c and ii the requirements of astm d975 or astm d396 however renewable_diesel does not include any fuel derived from coprocessing biomass with a feedstock that is not biomass as defined in sec_45k astm d975 provides the specifications for the classification of hydrocarbon based oils into different grades of diesel_fuel oils including no 1-d and no 2-d each at three sulfur grades sec_15 s500 and sbig_number and no 4-d all of the diesel grades are suitable for various types of diesel engines astm d396 provides for the classification of homogenous hydrocarbon based oils into different grades of fuel oils including no and no at two sulfur grades each s500 and sbig_number no light no heavy no light no heavy and no no and no fuel oils are middle distillate fuels no fuel oils are heavy distillate fuel oils and nos and fuel oils are residual distillate fuel oils the specifications for fuel oil beyond grade no are gradually less demanding as no is approached with no being the least demanding of the astm d396 specifications no and no fuel oils are suitable for vehicle use while the heavier grades of fuel are not u s c provides the epa registration requirements for fuel and fuel additives the epa requires the manufacturer of fuel or fuel additives to perform various health safety and performance tests on the fuel or fuel additives and provide the results to the epa sec_4101 requires producers and importers of renewable_diesel to be registered with the irs analysis in order for a product to be renewable_diesel it must be a liquid fuel derived from biomass which meets i the registration requirements for fuels and fuel additives established by the environmental protection agency under sec_211 of the clean air act u s c and ii the requirements of astm d975 or d396 the language of sec_40a does not limit the definition of renewable_diesel to any particular fuel grades within astm d975 or d396 furthermore nothing in the legislative_history suggests that congress intended to limit the definition of renewable_diesel to certain grades within the prescribed astm specifications thus a fuel meets the definition of renewable_diesel if it i is a liquid fuel derived from biomass ii meets the posts-121721-09 registration requirements for fuels and fuel additives established by the epa under sec_211 of the clean air act1 and iii meets the requirements of any fuel grade within astm d975 or astm d396 including but not limited to grade no fuel oil under astm d396 with regard to the astm requirements the liquid fuel must meet the specifications of astm d975 or astm d396 before it is blended with petroleum-based diesel_fuel we note that the issue of whether a particular fuel meets the requirements of astm d975 or astm d396 is factual in nature thus we believe the irs’s excise_tax program is in the best position to determine whether a particular product satisfies the requirements of astm d975 or astm d396 conclusion sec_1 a liquid meets the definition of renewable_diesel if it i is a liquid fuel derived from biomass ii meets the registration requirements for fuels and fuel additives established by the epa under sec_211 of the clean air act and iii qualifies as any fuel grade specified in astm d975 or astm d396 including grade no fuel oil under astm d396 the determination of whether a liquid fuel meets the requirements of astm d975 or astm d396 must be made before the liquid is blended with petroleum- based diesel_fuel this document may not be used or cited as precedent if you have any questions concerning this memorandum please contact charles j langley jr at a fuel meets the epa's registration requirements for purposes of sec_40a if the epa does not require the fuel to be registered
